Citation Nr: 0731176	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran testified before the undersigned Veterans Law 
Judge in December 2006. 

While on appeal an April 2006 Decision Review Officer 
Decision increased the veteran's rating for his service-
connected post traumatic stress disorder (PTSD) to 50 percent 
disability rating, which fully granted the issue to the 
veteran's satisfaction.  Therefore, the Board finds that the 
issue of increased rating for PTSD is no longer on appeal.  

The Board notes that, at the December 2006 Board hearing, the 
veteran and his representative withdrew his claim of 
entitlement to service connection for depression.  

After the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.1304(c) (2006).  


FINDINGS OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.





CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
rating for the service-connected diabetes mellitus have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic 
Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria and in 
view of the Board's favorable disposition and that the 
veteran's appeal was granted to his full satisfaction and the 
Board finds that all notification and development action 
needed to render a final decision on the issue of increased 
rating for the service-connected diabetes mellitus has been 
accomplished.  

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  The rating criteria for DC 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes mellitus 
is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

An August 2003 rating decision granted the veteran service 
connection for diabetes mellitus type II with herbicide 
exposure and granted a 20 percent disability rating effective 
May 29, 2002.  The December 2005 rating decision continued 
the 20 percent disability rating for the service-connected 
diabetes mellitus.   

The veteran had a VA medical examination in September 2005.  
It was noted that the veteran was less active because he was 
not able to work primarily due to pain in his legs, shortness 
of breath, the frequency of hypoglycemia, and his insulin.  
The veteran stated that since he was on insulin he could not 
get a license to be a truck driver for a construction company 
anymore.  The veteran stated that he did not have 
ketoacidosis, hypoglycemic reactions, or any other symptoms 
that required hospitalization.

In September 2005 a VA physician stated that the veteran had 
no restriction of activities as tolerated. 

The veteran's private physician submitted a statement in 
December 2006.  He stated that he had treated the veteran for 
approximately 20 years and that the veteran's diabetes was 
managed by insulin twice a day, tablets twice a day, and a 
diabetic restricted diet.  He stated that he instructed the 
veteran to regulate his activities by avoiding strenuous 
occupational and recreational activities in order to avoid 
further hypoglycemic reactions or the elevations of his blood 
sugar levels. 

The veteran testified at his Board hearing that private 
physician told him that that his activities had to be 
regulated due to his diabetes mellitus. 
 
The Board notes that there are medical opinions that differ 
on the issue of regulation of activities, on one hand the 
September 2005 VA physician stated that there were no 
regulation of activities while on the other hand the 
veteran's private physician stated that the veteran's 
activities should be regulated due to his diabetes mellitus.  
The Board finds that these opinions are in relative equipoise 
and therefore, giving the veteran the benefit of the doubt, 
the veteran will be granted a 40 percent rating since his 
diabetes mellitus is shown by the medical evidence to be 
treated by insulin, restricted diet, and regulation of 
activities. 

The veteran's testimony, private physician' s statement, and 
VA treatment records do not show that he has had more serious 
complications such as ketoacidosis, hypoglycemic reactions or 
symptoms requiring hospitalization.  The Board notes that the 
criteria for a rating of 60 percent is not met since his 
diabetes mellitus does not require insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

Given the facts in this case, the Board finds that the 
veteran's diabetes mellitus most closely approximate the 
scheduler criteria for the 40 percent rating, but not more.  




ORDER

An increased rating of 40 percent, but not higher for the 
service-connected diabetes mellitus is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


